       Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                  17 Cr. 350 (LAP)
              -against-
                                                       ORDER
RAZHDEN SHULAYA,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Razhden Shulaya’s pro se

motion for bail pending appeal pursuant to 18 U.S.C. § 3142 (see

dkt. no. 1273) and his supplemental counseled motion for bail

pending appeal pursuant to 18 U.S.C. §§ 3143, 3145, and

3582(c)(1)(A), (dkt. no. 1283).           For the reasons set out below,

the motions are denied.

  I.     Background

       As set out at length in the Court’s Memorandum and Order

dated April 30, 2019 denying Defendant’s petition pursuant to 28

U.S.C. § 2255 (dkt. no. 1147) (the “2255 Order”), which is

incorporated herein, Defendant held himself out as a “vor v

zakone,” a Russian phrase that translates into “Thief-in-Law.”

(Memorandum & Order, dated Apr. 30, 2019 (“Apr. 30 Order”) [dkt.

no. 1147], at 3.)      Evidence at trial showed that he headed an

enterprise that, inter alia, sold stolen goods, trafficked in

contraband cigarettes, committed identity theft, and engaged in



                                      1
     Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 2 of 11



a host of other illegal acts and that he maintained his power

by, inter alia, kidnapping, assaults, and intimidation.          (See,

e.g., Trial Transcript, dated June 13, 2018 [dkt. no. 894], at

1455-58; GX 903VV; GX 903WW (showing a Shulaya lieutenant,

Chaganava, battered and seemingly unconscious after a beating

administered by Shulaya in a photo recovered from Shulaya’s

cellphone).)   Shulaya was convicted after trial of:

Racketeering Conspiracy, pursuant to 18 U.S.C. § 1962(d);

conspiracy to Sell and Transport Stolen Goods, pursuant to 18

U.S.C. § 371; Conspiracy to Traffic Contraband Cigarettes,

pursuant to 18 U.S.C. § 371; Conspiracy to Commit Fraud Relating

to Identity, pursuant to 18 U.S.C. § 1028(f); and Conspiracy to

Commit Wire Fraud, pursuant to 18 U.S.C. § 1349.

    As also set out at length in the 2255 Order, Defendant had

a succession of lawyers during this case.        His first attorney,

Peter Kapitonov, was relieved after he proffered a perjurious

witness at Defendant’s bail hearing.       (Apr. 30 Order at 5.)

Christopher Shella immediately entered a notice of appearance

for Mr. Shulaya.   (Id. at 5.)     Mr. Shella and an associate,

however, made false representations to the Bureau of Prisons in

an effort to get the associate, a friend of Defendant’s, into

the MDC under the guise of being an interpreter and a paralegal.

(See Conference Transcript (“Oct. 18, 2017 Tr.”), dated Oct. 18,

2017 [dkt. no. 360].)


                                    2
     Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 3 of 11



    Upon Mr. Shella’s being relieved, the Hon. Katherine B.

Forrest, the-then presiding judge, expressed concern about the

counsel situation and appointed CJA counsel “for the duration of

the case as necessary who may be joined by co-counsel but

perhaps will not be released.      So the retention of counsel may

not be something that results in the elimination of CJA

counsel.”   (Oct. 18, 2017 Tr. at 6.)       Accordingly, CJA counsel

Frank Cercutti was appointed to represent Defendant on October

23, 2017.   (Apr. 30 Order at 6.)

    On January 2, 2018, Mr. Shulaya retained yet another

attorney, Elizabeth Macedonio, but Mr. Cercutti was not

relieved.   (Id.)   A month or so later, a conference was held to

address statements critical of the defense team that appeared on

a website, razhdenshulaya.com.      (Id.)   During the discussion of

whether he was satisfied with counsel, Mr. Shulaya said, inter

alia, that certain discovery, including the indictment, had not

been translated for him.     Ms. Macedonio contradicted Defendant,

stating that she had sent numerous documents translated into

Russian, including the indictment, to Defendant.         (Transcript,

dated Mar. 23, 2018 [dkt. no. 645], at 7-8.)

    Meanwhile, soon after Ms. Macedonio was retained, she and

Mr. Cercutti met with the Government to discuss a disposition,

and on or about February 28, the Government extended a formal

plea offer to Mr. Shulaya.     (Apr. 30 Order at 9.)


                                    3
     Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 4 of 11



    On March 29, 2018, Judge Forrest convened another

conference to discuss Mr. Shulaya’s purported unhappiness with

counsel.     At that time, Ms. Macedonio was relieved, and Mr.

Cercutti resumed his role as lead counsel for Mr. Shulaya,

joined that same day by Jennifer Louis-Jeans.         (Order, dated

Mar. 29, 2018 [dkt. no. 658].)      At that conference, when the

Court inquired whether Defendant was satisfied with Mr.

Cercutti’s representation, Defendant stated, again falsely, that

he had not been sent the discovery.       (Transcript, dated Mar. 29,

2018 [dkt. no. 1145], at 13.)      The Court received a letter from

Mr. Shulaya that same day in which he stated, again falsely,

that he did not understand the plea agreement and needed someone

to explain it to him.     (Letter from Razhden Shulaya, dated Mar.

27 [dkt. no. 656].)     As also set out at length in the 2255

Order, at the March 29 conference, Ms. Macedonio contradicted

Defendant, stating that she and Mr. Cercutti met with Mr.

Shulaya and explained to him the expected terms of the offer.

(April 30 Order at 13.)     When they received the written offer,

they gave Mr. Shulaya a copy of the plea agreement, translated

into Russian, and explained it to him again.        (Id.)    The Court

confirmed that the plea agreement was “twice explained and twice

rejected.”     (Transcript, dated Mar. 29, 2018 [dkt. no. 1125-2],

at 10.)    Thereafter, the Court issued a written opinion finding

that Mr. Shulaya’s application that alleged a lack of access to


                                    4
     Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 5 of 11



discovery was “frivolous.”     (Memorandum & Order, dated Apr. 10,

2018 [dkt. no. 677], at 1.)

    At the May 24, 2018 final pretrial conference, the Court

confirmed both with Mr. Cercutti and with Mr. Shulaya that a

formal plea offer involving a sentence of 20 years had been

extended to Mr. Shulaya and that he had rejected it.          (April. 30

Order at 14-15.)

    Mr. Cercutti and Ms. Louis-Jeune represented Mr. Shulaya at

trial.   As noted above, Defendant was convicted on five counts

and sentenced principally to a below-Guidelines sentence of 45

years imprisonment.    (Id. at 15.)

    By letter dated July 1, 2020, Mr. Shulaya filed his pro se

motion for bail pending appeal pursuant to 18 U.S.C. § 3143.

(Letter from Razheden Shulaya (“Pro Se Mot.”), dated July 1,

2020 [dkt. no. 1273].)    Thereafter, counsel filed a motion on

behalf of Mr. Shulaya for bail pending appeal pursuant to 18

U.S.C. §§ 3143, 3145, and 3582(c)(1)(A).        (Letter from Patrick

Joyce, dated Aug. 14, 2020 [dkt. no. 1283].)

  II.    Applicable Law

    18 U.S.C. § 3143(b), which sets the standard for bail

pending appeal, provides that a court “shall order that a person

who has been found guilty of an offense and sentenced to a term

of imprisonment” be detained pending appeal unless the court

finds “by clear and convincing evidence that the person is not


                                    5
     Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 6 of 11



likely to flee or pose a danger to any other person or the

community if released,” and “that the appeal is not for the

purpose of delay and raises a substantial question of law or

fact likely to result in (i) reversal, (ii) an order for a new

trial, (iii) a sentence that does not include a term of

imprisonment, or (iv) a reduced sentence to a term of

imprisonment less than the total of the time already served plus

the expected duration of the appeal process.”         18 U.S.C. §

3143(b).

    “Once a person has been convicted and sentenced to jail,

there is absolutely no reason for the law to favor release

pending appeal or even to permit it in the absence of

exceptional circumstances.”     United States v. Miller, 753 F.2d

19, 22 (3d Cir. 1985) (quoting H. Rep. No. 907, 91st Cong., 2d

Sess. 186-87 (1970)).    Accordingly, following sentencing there

is a “presumption in favor of detention.”        United States v.

Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004).        The burden is on

the defendant to “rebut that presumption with clear and

convincing evidence.” Id.

    To determine whether an appeal “raises a substantial

question of law” required under 18 U.S.C. § 3143(b), a

“substantial question” is “a ‘close’ question or one that very

well could be decided the other way.”       United States v. Randell,

761 F.2d 122, 125 (2d Cir. 1985) (quoting United States v.


                                    6
      Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 7 of 11



Giancola, 754 F.2d 898, 901 (11th Cir. 1985)).          “If a court does

find that a question raised on appeal is ‘substantial,’ it must

then consider whether that question is ‘so integral to the

merits of the conviction on which defendant is to be imprisoned

that a contrary appellate holding is likely to require reversal

of the conviction or a new trial.’”        Id. at 125 (quoting United

States v. Miller, 753 F.2d at 23).        “[T]he burden of persuasion

rests on the defendant.”      Randell, 761 F.2d at 125.

    III. Discussion

      Neither Mr. Shulaya’s pro se motion nor his counseled

motion address the required showing by clear and convincing

evidence under Section 3143, on which he has the burden, that he

is not a flight risk or a danger to the community.          See 18

U.S.C. § 3141(b)(1)(A).      Accordingly, both motions fail for that

reason alone.1

      With respect to any “substantial question of law or fact”

that might be raised on appeal, Mr. Shulaya relies on denial of


1  If the Court were to rule on these issues, it is likely that
Mr. Shulaya’s foreign contacts (see Presentence Investigation
Report, dated Oct. 2, 2018 [dkt. no. 1021], ¶¶ 104, 125-130),
history of identity theft (id. ¶¶ 73-75), and reign of violent
terror in his criminal enterprises (id. ¶¶ 23-34, 77 (“It
appears Shulaya was involved in eight acts of assault (the older
Georgian male (twice), the pool hall assault, the pistol
whipping, the gang assault of Jikia, the assault of CS-2, the
assault of Chaganava, and the assault of Vinokurov’s
associate[)].”)), would compel a finding that he is both a
flight risk and a danger to the community.


                                     7
     Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 8 of 11



counsel of choice and newly discovered evidence.         As to the

former, he essentially complains that he had nothing to do with

the perjurious actions of his first two lawyers but primarily

complains of the Court’s appointing CJA counsel and failing to

relieve counsel upon Shulaya’s retention of private counsel.

(Pro Se Mot. at 2.)    As the Court has previously determined in

the 2255 Order, however, “[a]t no time was Shulaya forced to

accept representation from a Court-appointed attorney.”          (Apr.

30 Order at 3.)   Indeed, if anything, Judge Forrest’s prescient

appointment of CJA counsel provided Mr. Shulaya with continuity

of counsel and an additional hand on deck at no cost to him.

Thus, this claim is insufficient to raise a substantial question

of law or fact under 18 U.S.C. § 3143.

    With respect to newly-discovered evidence, Defendant relies

on his July 29, 2019 letter.      (Pro Se Mot. at 2-3 (citing Letter

from Razhden Shulaya, dated July 29, 2019 [dkt. no. 1195]).)             In

that letter, Defendant says that a particular co-conspirator of

the Defendant (“CC”) called by the Government at trial stated,

after trial, that: he did not participate in any illegal acts

with the Defendant; the Defendant did not assault him; the

Defendant is not a vor; and that he gave the Defendant a

crossbow as a birthday present, not as a tribute.         (Letter from

Razhden Shulaya, dated July 29, 2019 [dkt. no. 1195], at 1.)




                                    8
     Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 9 of 11



    The Court construes this claim as one for relief under Rule

33 of the Federal Rules of Criminal Procedure.         Under Rule 33,

relief may be granted based on newly discovered evidence only

“upon a showing that (1) the evidence [was] newly discovered

after trial; (2) facts are alleged from which the court can

infer due diligence on the part of the movant to obtain the

evidence; (3) the evidence is material; (4) the evidence is not

merely cumulative or impeaching; and (5) the evidence would

likely result in an acquittal.”         United States v. Forbes, 790

F.3d 403, 406-07 (2d Cir. 2015) (citing United States v. Owen,

500 F.3d 83 (2d Cir. 2007)).      “[E]vidence is excluded from the

meaning of ‘newly discovered’ under Rule 33 where (1) the

defendant was aware of the evidence before or during trial, and

(2) there was a legal basis for the unavailability of the

evidence at trial, such as the assertion of a valid privilege.”

Forbes, 790 F.3d at 408.

    This purported post-conviction statement by Shulaya’s co-

conspirator, CC, is not “newly discovered” within the meaning of

Rule 33 sufficient to warrant a new trial.         As the Government

points out, the incident involving CC was known by Shulaya to be

a subject of his trial no later than the Government’s April 16,

2018 letter.   (See Letter from Andrew Adams, dated Apr. 16, 2018

[dkt. no. 689], at 4.)     Shulaya did not attempt to call CC at

his trial, even though Shulaya now asserts that CC purportedly


                                    9
    Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 10 of 11



would establish that one violent incident presented at trial did

not occur.   This is not “newly discovered evidence” under Rule

33, and Shulaya’s claim that it is new evidence does not create

a “substantial question” on appeal within the meaning of § 3143.

In any event, there is no question that, in light of the

mountains of evidence against Defendant at trial, this “newly

discovered” evidence would not have resulted in an acquittal.

    Finally, Defendant’s counseled motion is based on the

COVID-19 pandemic and Defendant’s supposed gunshot wound.          Even

assuming the fact of the wound and some “neurological” condition

resulting from it is present and in fact constitutes

“exceptional and compelling circumstances warranting release”

under §§ 3145 and 3582(c)(1)(A), the Court would not release Mr.

Shulaya because, as the evidence at trial made abundantly clear,

he poses an extreme danger to the community.

  IV.    Conclusion

    Mr. Shulaya’s pro se motion for release pending appeal (see

dkt. no. 1273) and his counseled motion for release pending

appeal (dkt. no. 1283) are denied.

    The Clerk of the Court shall mail a copy of this order to

Defendant.

    SO ORDERED.

Dated:     New York, New York
           January 25, 2021



                                   10
Case 1:17-cr-00350-LAP Document 1333 Filed 01/25/21 Page 11 of 11




                             ____________________________
                             LORETTA A. PRESKA
                             Senior United States District Judge




                               11
